DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0141742, IDS Reference) in view of Jeon et al. (US 2018/0324853).
Regarding claim 1, Zhou et al. disclose a method of wireless communication at a UE, comprising:
Transmitting, to a base station, UE capability information (Paragraphs 0500-0501 and figure 37, wireless device transmits capability message to base station) corresponding to at least one of a first maximum number of configured pathloss reference signals or a second maximum number of activated pathloss reference signals (At paragraphs 0499, 0505, 0512, Zhou et al. disclose wireless device capability information as being a maximum number of CSI reporting configurations); and
Receiving a configuration from the base station for at least one of configured pathloss reference signals or activated pathloss reference signals based on the UE capability information (Paragraphs 0500-0501 and figure 37, UE receives configuration from the base station based on the UE’s capability messages).
Zhou et al. do not specifically disclose the following limitations found in Jeon et al.: pathloss reference signals (Jeon et al., Paragraph 0189, CSI-RS and SS may be the RSs used for path loss estimation. For a UE not configured with CSI-RS, pathloss estimation may be based on SS, and for a UE with semi-persistent CSI-RS activated, CSI-RS and/or SS may be a basis of pathloss estimation). Combining this teaching from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512, the claimed invention adequately taught and suggested.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou et al. with the teachings of Jeon et al. in order to perform pathloss estimation (Jeon et al., Paragraph 0189).
Regarding claim 2, Zhou et al. disclose wherein the UE capability information comprises the first maximum number of configured pathloss reference signals (Paragraphs 0499, 0505, 0512, maximum number of CSI reporting configurations).
Regarding claim 3, Zhou et al. disclose wherein the UE capability information comprises the second maximum number of activated pathloss reference signals (Paragraphs 0516-0517, semi-persistent [activated] CSI in UE capability messages).
Regarding claim 4, Zhou et al. disclose wherein the UE capability information comprises the first maximum number of configured pathloss reference signals and the second maximum number of activated pathloss reference signals (Paragraphs 0499, 0505, 0512, maximum number of CSI reporting configurations; Paragraphs 0516-0517, semi-persistent [activated] CSI in UE capability messages).
Regarding claim 6, Zhou et al. in view of Jeon et al. disclose wherein the UE capability information for the first maximum number of configured pathloss reference signals or the second maximum number of activated pathloss reference signals corresponds to pathloss reference signals that the UE uses for power control of one or more uplink signals or uplink channels, and determining a transmit power for the one or more uplink signals or uplink channels based on the pathloss (Jeon et al., Paragraphs 0188-0189, UE calculates/determines transmit power based on pathloss measured by reference signals such as CSI-RS and SS. Combining these teachings from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).
Regarding claim 7, Zhou et al. in view of Jeon et al. disclose wherein the UE capability information for the first maximum number of configured pathloss reference signals or the second maximum number of activated pathloss reference signals corresponds to pathloss reference signals that the UE uses for the power control of a single uplink signal or single uplink channel, and wherein the UE determines the transmit power for the single uplink signal or the single uplink channel based on the pathloss of the activated pathloss reference signals that are configured based on the UE capability information (Jeon et al., Paragraphs 0188-0189, UE calculates/determines transmit power based on pathloss measured by reference signals such as CSI-RS and SS. Combining these teachings from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).
Regarding claim 8, Jeon et al. disclose wherein the single uplink channel includes one of a PUSCH, PUCCH or a SRS (Paragraph 0250, se PUSCH, PUCCH and SRS).
Regarding claim 9, Jeon et al. disclose wherein the UE capability information for the first maximum number of configured pathloss reference signals or the second maximum number of activated pathloss reference signals corresponds to pathloss reference signals that the UE uses for the power control of for each uplink signal or for each uplink channel, and wherein the UE determines the transmit power for each uplink signal or each uplink channel based on the pathloss of the activated pathloss reference signals that are configured based on the UE capability information (Jeon et al., Paragraphs 0188-0189, UE calculates/determines transmit power based on pathloss measured by reference signals such as CSI-RS and SS. Combining these teachings from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).
Regarding claim 10, Zhou et al. disclose a method of wireless communication at a base station, comprising:
Receiving, from a UE, UE capability information (Paragraphs 0500-0501 and figure 37, wireless device transmits capability message to base station) corresponding to at least one of a first maximum number of configured pathloss reference signals or a second maximum number of activated pathloss reference signals (At paragraphs 0499, 0505, 0512, Zhou et al. disclose wireless device capability information as being a maximum number of CSI reporting configurations); and
Configuring the UE for at least one of a third number of configured pathloss reference signals or a fourth number of activated pathloss reference signals based on the UE capability information (Paragraphs 0500-0501 and figure 37, UE receives configuration from the base station based on UE compatibility information indicating maximum number of CSI configurations).
Zhou et al. do not specifically disclose the following limitations found in Jeon et al.: pathloss reference signals (Jeon et al., Paragraph 0189, CSI-RS and SS may be the RSs used for path loss estimation. For a UE not configured with CSI-RS, pathloss estimation may be based on SS, and for a UE with semi-persistent CSI-RS activated, CSI-RS and/or SS may be a basis of pathloss estimation). Combining this teaching from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512, the claimed invention adequately taught and suggested.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou et al. with the teachings of Jeon et al. in order to perform pathloss estimation (Jeon et al., Paragraph 0189).
Regarding claim 11, Zhou et al. in view of Jeon et al. disclose wherein the UE capability information comprises the first maximum number of configured pathloss reference signals, and wherein the base station limits the third number of configured pathloss reference signals to no more than the first maximum number of configured pathloss reference signals from the UE capability information (Zhou et al., Paragraphs 0499, 0505, 0512, maximum number of CSI reporting configurations. Base station configures UE based on UE capability indicated; Jeon et al., Paragraph 0189, CSI-RS and SS may be the RSs used for path loss estimation. For a UE not configured with CSI-RS, pathloss estimation may be based on SS, and for a UE with semi-persistent CSI-RS activated, CSI-RS and/or SS may be a basis of pathloss estimation). Combining this teaching from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).
Regarding claim 12, Zhou et al. in view of Jeon et al. disclose wherein the UE capability information comprises the second maximum number of activated pathloss reference signals, and wherein the base station limits the further number of activated pathloss reference signals to no more than the second number of activated pathloss reference signals form the UE capability information (Zhou et al., Paragraphs 0516-0517, semi-persistent [activated] CSI in UE capability messages; Jeon et al., Paragraph 0189, CSI-RS and SS may be the RSs used for path loss estimation. For a UE not configured with CSI-RS, pathloss estimation may be based on SS, and for a UE with semi-persistent CSI-RS activated, CSI-RS and/or SS may be a basis of pathloss estimation). Combining this teaching from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).
Regarding claim 13, Zhou et al. in view of Jeon et al. disclose wherein the UE capability information comprises the first maximum number of configured pathloss reference signals and the second maximum number of activated pathloss reference signals (Zhou et al., Paragraphs 0499, 0505, 0512, maximum number of CSI reporting configurations; Paragraphs 0516-0517, semi-persistent [activated] CSI in UE capability messages; Jeon et al., Paragraph 0189, CSI-RS and SS may be the RSs used for path loss estimation. For a UE not configured with CSI-RS, pathloss estimation may be based on SS, and for a UE with semi-persistent CSI-RS activated, CSI-RS and/or SS may be a basis of pathloss estimation). Combining this teaching from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals), wherein the base station limits the third number of configured pathloss reference signals to no more than the first maximum number of configured pathloss reference signals from the UE capability information (Zhou et al., Paragraphs 0499, 0505, 0512, maximum number of CSI reporting configurations; Jeon et al., Paragraph 0189, CSI-RS and SS may be the RSs used for path loss estimation. For a UE not configured with CSI-RS, pathloss estimation may be based on SS, and for a UE with semi-persistent CSI-RS activated, CSI-RS and/or SS may be a basis of pathloss estimation). Combining this teaching from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals), and wherein the base station limits the further number of activated pathloss reference signals to no more than the second number of activated pathloss reference signals form the UE capability information (Zhou et al., Paragraphs 0516-0517, semi-persistent [activated] CSI in UE capability messages; Jeon et al., Paragraph 0189, CSI-RS and SS may be the RSs used for path loss estimation. For a UE not configured with CSI-RS, pathloss estimation may be based on SS, and for a UE with semi-persistent CSI-RS activated, CSI-RS and/or SS may be a basis of pathloss estimation). Combining this teaching from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).
Regarding claim 15, Zhou et al. in view of Jeon et al. disclose wherein the UE capability information for the first maximum number of configured pathloss reference signals or the second maximum number of activated pathloss reference signals corresponds to pathloss reference signals that the UE uses for power control of one or more uplink signals or uplink channels, and wherein the base station provides the UE with a power control configuration that includes at least one of the third number of configured pathloss reference signals or the further number of activated pathloss reference signals based on the UE capability information  (Jeon et al., Paragraphs 0188-0189, UE calculates/determines transmit power based on pathloss measured by reference signals such as CSI-RS and SS. Combining these teachings from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).
Regarding claim 16, Zhou et al. in view of Jeon et al. disclose wherein the UE capability information for the first maximum number of configured pathloss reference signals or the second maximum number of activated pathloss reference signals corresponds to pathloss reference signals that the UE uses for the power control of a single uplink signal or single uplink channel, and wherein the base station provides the UE with a power control configuration for the single uplink signal or the single uplink channel that includes at least one of the third number of configured pathloss reference signals or the further number of activated pathloss reference signals based on the UE capability information  (Jeon et al., Paragraphs 0188-0189, UE calculates/determines transmit power based on pathloss measured by reference signals such as CSI-RS and SS. Combining these teachings from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).
Regarding claim 17, Jeon et al. disclose wherein the single uplink channel includes one of a PUSCH, PUCCH or a (Paragraph 0250, se PUSCH, PUCCH and SRS).
Regarding claim 18, Zhou et al. in view of Jeon et al. disclose wherein the UE capability information for the first maximum number of configured pathloss reference signals or the second maximum number of activated pathloss reference signals corresponds to pathloss reference signals that the UE uses for the power control for each uplink signal or each uplink channel, and wherein the base station provides the UE with a power control configuration for each uplink signal or each uplink channel that includes at least one of the third number of configured pathloss reference signals or the further number of activated pathloss reference signals based on the UE capability information (Jeon et al., Paragraphs 0188-0189, UE calculates/determines transmit power based on pathloss measured by reference signals such as CSI-RS and SS. Combining these teachings from Jeon et al. with a UE’s indication of its capability regarding a maximum number of CSI reporting configurations found in Zhou et al. paragraphs 0499, 0500-0501, 0505, and 0512 produces UE capability indication of pathloss reference signals).


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Jeon et al. as applied to claims 4 and 13 above, and further in view of Cirik et al. (US 2021/0029650).
Regarding claims 5 and 14, Zhou et al. in view of Jeon et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Cirik et al.: wherein the second maximum number of activated pathloss reference signals is equal to or less than the first maximum number of configured pathloss reference signals (Cirik et al., Paragraphs 0245-0246 disclose a quantity of pathloss reference signals as being a subset of a larger quantity of pathloss reference signals based on wireless device processing capability, power constraints, and/or other restrictions in measuring pathloss reference signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou et al. in view of Jeon et al. with the teachings of Cirik et al. in order to use pathloss reference signals to determine transmission power (Cirik et al., Paragraph 0245).

Regarding claims 19-26, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-8 above. The prior art additionally discloses an apparatus for wireless communication at a UE (Zhou et al, Figure 4, wireless device 406) comprising a memory (Figure 4, memory 409) and at least one processor coupled to the memory to perform the functional limitations (Figure 4, processor 408 coupled to memory 409 to perform instructions 410).

Regarding claims 27-30, the function limitations are rejected for similar reasons set forth in rejecting claims 10-13 above. The prior art additionally discloses an apparatus for wireless communication at a base station (Zhou et al., Figure 4, base station 401), comprising a memory (Figure 4, memory 404) and at least one processor coupled to the memory to perform the function limitations (Figure 4, processor 403 coupled to memory 404 to perform instructions 405).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

May 13, 2022